      Case 2:18-cv-00437 Document 13 Filed on 03/26/19 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 26, 2019
                        UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

SONIA JOHNSON,                             §
                                           §
         Plaintiff,                        §
VS.                                        §   CIVIL ACTION NO. 2:18-CV-437
                                           §
RENT-A-CENTER, INC.,,                      §
                                           §
         Defendant.                        §

                                       ORDER

       The parties have announced to the Court that all matters in dispute and
controversy between them have been fully and finally compromised and settled. They
have further announced their intention to request dismissal of this action. D.E. 12.
Therefore,
       The parties are ORDERED to file with this Court, on or before June 24, 2019,
appropriate dismissal documents disposing of this action. Should the parties fail to
timely file such documents with this Court, they are ORDERED to appear before this
Court on June 26, 2019, at 9:00 a.m. to explain why they have failed to comply with this
Order. It is further
       ORDERED that all current settings are canceled and all pending motions are
denied without prejudice as mooted by the settlement announced in this cause.
       ORDERED this 26th day of March, 2019.


                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




1/1
